DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
This is a first action on the merits of the application. Claims 1-8 are pending.

Specification
The disclosure is objected to because of the following informalities: 
Applicant is respectfully advised to review the specification to correct grammatical errors. Examples of grammatical errors which hinder understanding of the disclosure are:
p. 1: “dust could not only pollutes the environment; but also that if the gas mixed” (presumably, “dust a gas is mixed”); “to purify and dust the high temperature and high pressure gas” (presumably, “to purify and dedust the high temperature and high pressure gas”); “so that reducing the” (presumably, “.
Appropriate correction is required.

Claim Objections
Claims 1-8 are objected to because of the following informalities:  
Claim 1: The claim is not grammatically structured to comply with the requirement that claims be in the form of a sentence. Applicant is respectfully advised to remove unnecessary capitalizations, restate all clauses to read as a component of a single sentence (which is not the case for “Porous silicon carbide film is formed on the surface”), and provide an “and” before the last step of the claim. See MPEP 608.01(m).
a silicon powder; to obtain a mixed powder; [p]erform a first high-temperature heat treatment; a/the silicon carbide powder (as appropriate); “a surface treatment”; etc. 
The claim recites, “[a]dd silicon carbide powder into ethanol.” Applicant is respectfully advised to amend the claim to recite “a body”; “a volume”; etc. to define a plausible physical manifestation of the ethanol. Applicant is respectfully advised to recite method steps conventionally using the present participle, i.e., “the filter material is prepared by the following method: providing a corn stalk . . . ; crushing the corn stalk . . .;” etc.
Claim 2: Applicant is respectfully advised to amend the claim to take the form of a single grammatical sentence, noting in particular the capitalization in line 4.
Claim 3: Applicant is respectfully advised to amend the claim to take the form of a single grammatical sentence, noting the consecutive clauses following colons (e.g., “wherein the first high temperature heat treatment comprises” or similar).
Claim 4: Applicant is respectfully advised to use appropriate articles, e.g., “a PVB concentration”; “a silicon carbide concentration.”
 Claim 5: Applicant is respectfully advised to amend the claim to take the form of a single grammatical sentence, noting the consecutive clauses following colons (e.g., “wherein the surface treatment comprises a surface abrasive blasting” or similar). In addition, “ra” appears to be a typographical error for “Ra.” Applicant is respectfully advised to improve the grammar of this clause, e.g., “wherein the surface treatment comprises a surface abrasive blasting, and wherein the abrasive blasting results in a surface roughness of the aluminum alloy base material of Ra 100-130” or similar.

Claim 7: Applicant is respectfully advised to improve the sentence structure of the claim, as discussed above.
Claim 8: Applicant is respectfully advised to improve the sentence structure of the claim, as discussed above.
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-8 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Regarding claims 1-8, the claims are generally narrative and indefinite, and fail to conform with current U.S. practice. They appear to be a literal translation into English from a foreign-language document and are replete with grammatical and idiomatic errors. Examiner respectfully requests that a representative familiar with U.S. practice address all instances narrative and non-idiomatic claim language. Several 35 USC 112(b) rejections are presented herein in an effort to bring attention to 
Claim 1: The step of “[s]pread silicon powders on the corn stalk raw material” follows the step of “pyrolyze the crushed com stalk raw material.” It is unclear how a raw material can be used in a step after said raw material has been pyrolyzed. For the purposes of examination only, this limitation will be interpreted as relating to a carbonized corn stalk material. 
The claim recites, “[s]pread silicon powders (sic.) on the corn stalk raw material to obtain mixed powder.” It is unclear if the spreading is intended to encompass mixing, or if spreading per se is to be understood to satisfy the limitation “mixing” for the purpose of the claim. For the purposes of examination only, mixing will be interpreted as explicitly recited.
The claim recites the following limitations which lack sufficient antecedent basis: “the ethanol suspension”; “the aluminum alloy base material”; “the pre-sintered porous silicon.” For the purposes of examination only, the claim will be interpreted as providing the necessary antecedents or as using the article “a” rather than “the” (e.g, pre-sintering the porous silicon carbide film to form a pre-sintered porous silicon carbide film”; etc.).
The claim uses passive voice, creating indefiniteness about the positive action required to satisfy each limitation. For example, in “silicon carbide film is formed on the surface,” a narrative description is provided but a method step is not explicitly recited. For the purposes of examination only, the claim will be interpreted as reciting only explicitly defined active steps of the method (e.g., forming a porous silicon carbide film on the surface of the surface treated aluminum alloy by air spraying the dispersion solution of silicon carbide onto the surface treated aluminum alloy).
The step of “[p]erform surface treatment on the aluminum alloy base material” appears to be a part of the same step as “air spraying technology.” It is unclear if “air spraying” is to be regarded as a “surface treatment.” For the purposes of examination only, these will be interpreted as separate steps.

The claim does not recite a step that fulfills the statement of the preamble, i.e., a filter material is not explicitly stated as prepared following a step, so it is unclear at what point the filter material is prepared. For the purposes of examination only, the claim will be interpreted as concluding by stating “to form a filter material” or similar.
Claims 2-8 are rejected because of their dependence from claim 1.
Claim 2: The claim recites the following limitations which lack sufficient antecedent basis: “the pyrolysis air pressure”; “the pyrolysis temperature”; “the pyrolysis time.” For the purposes of examination only, the claim will be interpreted as providing the necessary antecedents or as using the article “a” rather than “the.”
The claim recites, “crush the corn stalk raw material and pyrolyze the crushed corn stalk raw material to obtain carbonized com stalks.” Because these limitations are recited without acknowledging any antecedents, it is unclear if they are an elaboration on the corresponding steps of claim 1. For the purposes of examination only, these limitations will be interpreted as clarifying their reliance on antecedents (e.g., “wherein the step of crushing and the step of pyrolyzing includes” or similar, noting the need for appropriate antecedents in such an amendment).
Claim 3: The claim recites the following limitations which lack sufficient antecedent basis: “the specific process”; “the first high temperature heat treatment atmosphere”; “the first high temperature heat treatment temperature”; “the first high temperature heat treatment time”; “the heating rate.” For 
The claim recites, “the heating rate of the first high temperature heat treatment is that, when the temperature is 300-1000 °C, the heating rate is 40-50 °C/min, when the temperature is more than 1000 °C, the heating rate is 50-60 °C/min.” These limitations are indefinite because the conditions associated with “when” are in each case not disclosed. For the purposes of examination only, the claim will be interpreted as providing a clear statement of alternative conditions, e.g., “wherein the first high temperature heat treatment comprises a heating rate that is one of: (i) . . ., or (ii) . . .,” or similar.
Claim 5: The claim recites, “ra 100-130.” Because “Ra” is not a unitless parameter, it is unclear what Applicant’s intended units are. See the appended document, “Measuring Surface Finishes” by Bal Seal Engineering, section 2.3. For the purposes of examination only, the unit will be interpreted as microns. See MPEP 2163: “An amendment to correct an obvious error does not constitute new matter where the ordinary artisan would not only recognize the existence of the error in the specification, but also recognize the appropriate correction.” Note that this passage of the MPEP is cited under a mere assumption of Applicant’s intent.
Claim 6: As above, the claim is indefinite because of the use of passive voice, and for the use of terms lacking sufficient antecedent basis (“the nozzle diameter”; “the spraying distance”; “the spraying pressure”; “the spraying liquid output”). 
Claim 7: As above, the claim is indefinite for the use of terms lacking sufficient antecedent basis (i.e., “the first”; “the second”).
Claim 8: As above, the claim is indefinite for the use of terms lacking sufficient antecedent basis (terms following “the”). As with claim 3, the claim indefinite because the conditions associated with “when” are in each case not disclosed. For the purposes of examination only, the claim will be 

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 

(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not 
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof. In this case, the corresponding structure is interpreted to be a spray nozzle (p. 3, fourth full para.).
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Allowable Subject Matter
The following is a statement of reasons for the indication of allowable subject matter:  
A thorough search for pertinent prior art did not locate any prior art that discloses or suggests the invention recited in claims 1-8. The concept of a composite ceramic filter material for high temperature flue gas dust removal, wherein the filter material is prepared by providing a corn stalk raw material and a silicon powder; crushing the corm stalk raw material and pyrolyzing the crushed corn stalk raw material to obtain carbonized corn stalks; spreading the silicon powder on the carbonized corn stalks and mixing the silicon powder and the carbonized corn stalks to obtain a mixed powder; heat treating the mixed powder to obtain a silicon carbide powder; mixing the silicon carbide powder into a volume of ethanol to obtain an ethanol suspension of silicon carbide; mixing PVB into the ethanol suspension of silicon carbide to obtain a dispersion solution of silicon carbide; surface treating an forming a porous silicon carbide film on the surface of the surface treated aluminum alloy by air spraying the dispersion solution of silicon carbide onto the surface treated aluminum alloy; pre-sintering the porous silicon carbide film to form a pre-sintered porous silicon carbide film; and sintering the pre-sintered porous silicon carbide film to form the filter material (claim 1) is considered to define patentable subject matter over the prior art.
Daido et al. (WO2014189115A1) discloses a diesel particulate filter (p. 1/8, line 1) made from a ceramic substrate such as silicon carbide and a metal base material such as aluminum titanate or Fe-Cr-Al alloys (p. 3/8, “The material”). The production of silicon carbide powder from corn stalks and silicon powder would have been obvious in view of Weisensel et al. (US 2007/0032370 A1), which teaches the obtaining of silicon carbide from silicon powder and activated carbon ([0135], [0137]), Saddiqi et al. (PRODUCTION OF SILICON CARBIDE WITH IMPROVED TOUGHNESS USING AGRICULTURAL WASTES, JETIR June 2018, Volume 5, Issue 6, p. 366-373; www.jetir.org/papers/JETIR1806442.pdf), which discloses the obtaining of carbonaceous solids from the pyrolysis of corn cobs (p. 367, section 1.3.1). Chaouki et al. (US 2014/0206525 A1) discloses the making of a porous ceramic (Abstract) using SiC and PVB in an ethanol solvent ([0146]).
Travitzky et al. (US 2009/0173050 A1) describes the production of a molded ceramic body (Abstract) for a filter ([0008]) using a molded body comprising silicon-bearing particles and aluminum-bearing particles ([0012]), the former including silicon carbide ([0055]) and the latter including aluminum alloy ([0023]), heating these components ([0013]) (i.e., high-temperature heat treatment), and oxidizing the surface of the aluminum ([0015]) (i.e., surface treating). Travitzky also discloses the forming of silicon carbide from silicon particles (i.e., powder) and carbon particles (i.e., powder) ([0012]), the latter formed from the pyrolysis of wood ([0060]).
Suzuki et al. (US 5,611,832) discloses a filter body (Abstract) using an aluminum alloy fiber covered by a layer of silicon carbide (col. 4, lines 43-51) and a sintering step (col. 7, line 25), with a layer of alumina formed on the aluminum alloy (col. 10, lines 22-26). 
However, the above references do not suggest air spraying followed by sintering, and the combining of the steps of the method would not have been prima facie obvious.
The above-cited prior arts, whether alone or in combination, provide no teaching or suggestion that would have led the skilled practitioner to arrive at the claimed configuration.
Claims 1-8 would be allowable if rewritten or amended to overcome the rejection(s) under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), 2nd paragraph, set forth in this Office action.

Conclusion
Any inquiry concerning this communication or earlier communications from the Examiner should be directed to Gabriel Gitman whose telephone number is (571) 272-7934. The Examiner can normally be reached on Monday-Thursday: 7:00 AM to 5:30 PM (EST).
If attempts to reach the Examiner by telephone are unsuccessful, the Examiner’s supervisor, In Suk Bullock can be reached on 571-272-5954. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
/GABRIEL E GITMAN/Examiner, Art Unit 1772